Citation Nr: 1337388	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  07-03 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for chronic intermittent lumbosacral strain prior to July 9, 2010, and in excess of 20 percent since then.

2.  Entitlement to a disability rating in excess of 10 percent for plantar fasciitis of the left foot.

3.  Entitlement to a disability rating in excess of 10 percent for plantar fasciitis of the right foot with secondary traumatic heel fracture.

4.  Entitlement to an initial compensable disability rating for service-connected scars of the right lower extremity, associated with plantar fasciitis of the right foot with secondary traumatic heel fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from November 1998 to August 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas, that denied ratings in excess of 10 percent for chronic intermittent lumbar strain, plantar fasciitis of the right foot, and plantar fasciitis of the left foot.  Jurisdiction of this matter was subsequently transferred to the RO located in Wichita, Kansas.

This matter was previously before the Board in June 2010 at which time it was remanded for additional development.  It is now returned to the Board. 

During the pendency of this appeal, by rating action dated in January 2013, the RO, in pertinent part, granted service connection for left ankle fracture residuals, associated with plantar fasciitis of the left foot; right ankle tibia/fibula fracture residuals, associated with plantar fasciitis of the right foot with secondary traumatic heel fracture; and scars of the right lower extremity, associated with plantar fasciitis of the right foot with secondary traumatic heel fracture.

In February 2013, the Veteran timely filed a notice of disagreement as to the initial disability ratings assigned for the left ankle fracture residuals, right ankle tibia/fibula fracture residuals, and scars of the right lower extremity.  By rating action dated in March 2013, the RO, in pertinent part, awarded a 20 percent disability rating for the right ankle tibia/fibula fracture residuals, effective January 1, 2013, and a 10 percent disability rating for the left ankle fracture residuals, effective August 15, 2012.  As this award was less than the maximum available 
benefits for the respective issues, the claims remained in controversy.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  In April 2013, the Veteran indicated that she was satisfied with the appeals regarding her left and right ankle disabilities, but wished to continue with her claim as to the right ankle scars.  A Statement of the Case has not been provided as to the issue of an increased disability rating for the 
service-connected scars of the right lower extremity, therefore, a remand of this issue is required.  See Manlincon v. West, 12 Vet. App. 238 (1998). 

In April 2013, the Veteran also indicated that she wished to file a new claim of service connection for arthritis of the right ankle.  In May 2013, she raised the issue of service connection for a psychiatric disorder, including posttraumatic stress disorder, to include as secondary to a service-connected disability.  The  issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The Board also notes that entitlement to a total disability rating based on individual unemployability (TDIU) was denied by the RO in January 2013.  The United States Court of Appeals for Veterans Claims (Court) has held that, generally, a claim for a TDIU exists as part of a claim for an increased disability rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011), however, the Court distinguished the circumstances of certain cases from Rice where VA has specifically separated adjudication of the schedular disability rating from the adjudication of entitlement to a TDIU.  The Court in Locklear held that "[b]ifurcation of a claim generally is within the Secretary's discretion."  Id.  Here, because entitlement to TDIU was denied in the January 2013 rating decision, and the Veteran has not appealed that issue, entitlement to a TDIU based in part on other service-connected disabilities is not currently before the Board.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.
The issue of entitlement to an initial compensable disability rating for service-connected scars of the right lower extremity is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to promulgation of a decision in the appeal, in correspondence dated September 16, 2013, the Veteran, through her representative, withdrew her appeal as to the issues of a disability rating in excess of 10 percent for chronic intermittent lumbosacral strain prior to July 9, 2010, and in excess of 20 percent since then; a disability rating in excess of 10 percent for plantar fasciitis of the left foot; and a disability rating in excess of 10 percent for plantar fasciitis of the right foot with secondary traumatic heel fracture.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal as to the issue of a disability rating in excess of 10 percent for chronic intermittent lumbosacral strain prior to July 9, 2010, and in excess of 20 percent since then, have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013). 

2.  The criteria for withdrawal of a substantive appeal as to the issue of a disability rating in excess of 10 percent for plantar fasciitis of the left foot, have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

3.  The criteria for withdrawal of a substantive appeal as to the issue of a disability rating in excess of 10 percent for plantar fasciitis of the right foot with secondary traumatic heel fracture, have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2013).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2013). 

Prior to promulgation of a decision in the appeal, in correspondence dated September 16, 2013, the Veteran, through her representative, withdrew her appeal as to the issues of a disability rating in excess of 10 percent for chronic intermittent lumbosacral strain prior to July 9, 2010, and in excess of 20 percent since then; a disability rating in excess of 10 percent for plantar fasciitis of the left foot; and a disability rating in excess of 10 percent for plantar fasciitis of the right foot with secondary traumatic heel fracture.  As she has withdrawn the appeal as to the stated issues, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  With few exceptions, the regulations implementing this law are applicable to all claims filed on or after the date of enactment, or filed before the date of enactment and not yet final as of that date.  Veterans Claims Assistance Act of 2000 (VCAA); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Because the claims have been withdrawn, the provisions of the VCAA are not for application. 





ORDER

The claim of entitlement to a disability rating in excess of 10 percent for chronic intermittent lumbosacral strain prior to July 9, 2010, and in excess of 20 percent since then, is dismissed.

The claim of entitlement to a disability rating in excess of 10 percent for plantar fasciitis of the left foot, is dismissed.

The claim of entitlement to a disability rating in excess of 10 percent for plantar fasciitis of the right foot with secondary traumatic heel fracture, is dismissed.


REMAND

As noted above, by rating action dated in January 2013, the RO, in pertinent part, granted service connection for scars of the right lower extremity, associated with plantar fasciitis of the right foot with secondary traumatic heel fracture.  In February 2013, the Veteran timely filed a notice of disagreement as to the initial disability rating assigned.  In April 2013, the Veteran indicated that she wished to continue with her claim as to the right ankle scars.  A Statement of the Case has not been provided as to the issue of an increased disability rating for the 
service-connected scars of the right lower extremity.  The Veteran is entitled to a Statement of the Case which addresses the foregoing issue.  See Manlincon, 12 Vet. App. at 238.  The issue shall be returned to the Board after issuance of the Statement of the Case only if the Veteran files a timely substantive appeal.  The Veteran must be informed that the submission of a substantive appeal as to the issue has not been accomplished, and she must be specifically advised as to the length of time she has to submit a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

The RO/AMC shall issue a Statement of the Case as to the issue of an initial compensable disability rating for service-connected scars of the right lower extremity, associated with plantar fasciitis of the right foot with secondary traumatic heel fracture.  See Manlincon, supra. 

If the decision remains adverse to the Veteran, she and her representative shall be informed that she must file a timely and adequate substantive appeal if she wishes to appeal the claim to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  The Veteran must be informed of the time period allowed for perfecting a timely appeal, including information as to the specific date by which the appeal must be received by VA as well the information supplied in the form letter.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


